        Case 1:19-cv-08345-MKV-DCF Document 60 Filed 07/07/20 Page 1 of 1

July 7, 2020
Page 1
VIA ECF

Honorable Debra C. Freeman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (MKV-DCF)


                   CLARIFICATION ON REQUEST FOR SHORT EXTENSION

Dear Judge Debra C. Freeman:


Pursuant to Magistrate Judge Freemans’ Individual Rules I.B and Local Rule 6.3(B). Plaintiff
respectfully seeks clarification on its timely filed letter motion request for extension and time frame
for filing its reply as filed in Letter Motion on July 3, 2020. (ECF 59)
Because Plaintiff is Pro Se, Plaintiff had orally discussed at the Preliminary Conference on June 18th,
2020 that its replies were due after fourteen (14) days, however on reading the rules it appears the
reply is due only in seven (7) days. For the good cause reasons stated in ECF 59, Plaintiff respectfully
requests ruling from the Court on the short extension until July 25, 2020 to file its reply to the
opposition to the Protective Order.
Plaintiff is concerned that because of what appears to be several pages of extraneous filings in
Defendants’ motions on Jul 1, 2020 (ECF 58), (containing emails and attachments that appear to be
largely irrelevant to the legal analysis of standards of good cause) Plaintiff does not wish for the Court
to be prejudiced by the distractive filings of pages of emails. Plaintiff also states that much of the
content of the filing was a selective mis-categorization of events and does not agree with many of the
mis-characterizations in the statements which were not only untrue, but wholly irrelevant to the
detailed and important analysis of law, related to standards of protections under New York law for
protecting commercially sensitive information, trade secrets and competitive harm.
Plaintiff is working in good faith and long hours to complete the reply in voluminous pages filed, but
for the good cause reasons stated seems unlikely to be able to complete by July 8, 2020. Plaintiff’s
reply seeks to focus on addressing the relevant case law of good cause and therefore again seeks a
short extension until July 25, 2020. As stated in ECF 59 Defendants have consented to the extension
of July 25, 2020. In the alternative Plaintiff would appreciate the extension of fourteen (14) days as
was orally discussed in the Preliminary Conference to file its reply by July 15, 2020 so it is not
prejudiced. Thank you in advance.
Respectfully submitted,//SSK//
Samantha Siva Kumaran
